DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Acknowledgement is made of the amendment to the title of the invention. As the title now more accurately reflects the claimed inventive concept the amendment is entered and the previous objection removed. 

Response to Amendment
Acknowledgement is made of the amendment filed on 10/11/2021 in which claims 1, 3-5, 7-8, 27, 29, and 31 were amended. No other claims were canceled or added, therefore claims 1-14 and 27-32 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, 8, and 27, the claims were amended to add a limitation that “during an active charging session of the battery” that further includes “but before starting of charging of the battery”. This limitation is unclear. For instance the claims appears to be counter intuitive as it appears to require two mutually exclusive conditions. The claims first requires that the battery be in an active charging session and then at the same time requires that active charging session being before starting of charging of the battery. It does not appear possible to have a condition is which the entirety of the limitation can be true, i.e. to be both before a charging and during a charging. For the purposes of the rejection below, as best understood, the Examiner interprets the limitation as meaning two separate charging modes/states, i.e. an active session of a first charging state/mode and then a second starting of charging corresponding to another charging state/mode after the active charging session. 
Claims 2-7, 9-14, and 28-32 depend from the claims above and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 9, 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Muramatsu [US 2008/0238355].
With respect to claim 1, Hobbs discloses a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: a display [107]; a controller coupled to the display [270], the controller configured to calculate an amount of time required to charge the battery [col. 7 lines 15-30]; col. 7 lines 15-30], however fails to explicitly disclose wherein the controller repeatedly updates the time upon the display during the course of a charging session in which the battery of the vehicle is charged by the vehicle charger and displaying of the time before starting charging of the battery according to at least one condition.
Hobbs does disclose charging information being taken in real time (i.e. continuous updates) [col. 22 lines 44-60]. Muramatsu teaches a controller repeatedly updates the time upon a display during the course of a charging session in which the battery of the vehicle is charged by the vehicle charger [Fig. 10; s127-s129-s133 loop recalculates charging time and sends updated estimated time as the level of charge of the battery increases] and a time being before starting of charging of the battery according to at least on condition [looking at figures 9-10, shows there is a time displayed at s115 which is before a starting of a charging mode of the battery according to another condition (that condition being the connection of an external power source) that takes place at s117-s127].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the real time information is used to repeatedly update the calculated amount of time for the benefit of enabling the user to see the latest/up-to-date/real time calculated time thereby allowing the user to have a more precise/accurate reading from the display and furthermore to display charging time before a charging mode for the benefit of allowing the user to see and ascertain how long the charging will take. 
 
With respect to claims 2 and 28, Hobbs further discloses wherein the controller is a first controller, the vehicle charger further comprising at least one of a group consisting of a transmitter and a receiver enabling communication between the first controller and a second controller remote from the vehicle and the vehicle charger [network 275 allows communication with remote controllers].

With respect to claims 3 and 29, Hobbs further discloses wherein the first controller is adapted to control power supply to the battery of the vehicle responsive at least in part to signals from the second controller [the remote controller 130 is disclosed as being capable of sending commands to the charge to influence the charging operation].

With respect to claim 8, Hobbs discloses a method of charging a battery of a vehicle, the method comprising: connecting a vehicular battery charger [100] to at least one of the vehicle and a source of power [105 or 150]; supplying power to the vehicular battery charger [via 105]; calculating, via a controller of the vehicle battery charger, an amount of time required to charge the battery [270, co. 7 lines 15-30]; displaying during an active charging session of the battery the amount of time upon a display of the vehicular battery charger [107]; supplying, under control of the controller, power to the battery of the vehicle to charge the battery [via 125], however Hobbs fails to explicitly disclose updating the amount of time upon the display during the course of a charging session in which the battery of the vehicle is charged by the vehicle charger and the displaying being before a charging of the battery according to at least one condition.
Hobbs does disclose charging information being taken in real time (i.e. continuous updates) [col. 22 lines 44-60]. Muramatsu teaches a controller repeatedly updates the time upon a display during the course of a charging session in which the battery of the vehicle is charged by the vehicle charger [Fig. 10; s127-s129-s133 loop recalculates charging time and sends updated estimated time as the level of charge of the battery increases] and a time being before starting of charging of the battery according to at least on condition [looking at figures 9-10, shows there is a time displayed at s115 which is before a starting of a charging mode of the battery according to another condition (that condition being the connection of an external power source) that takes place at s117-s127].


With respect to claim 9, Hobbs further discloses receiving a signal at the vehicular battery charger from another controller remote from the vehicle and the vehicular battery charger, and starting or stopping supply of power to the battery based at least in part upon the signal [the remote controller 130 is disclosed as being capable of sending commands to the charge to influence the charging operation].

With respect to claim 27, Hobbs discloses a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a display coupled to the electrical power cord [107]; a controller [270] coupled to the display and configured to: calculate an amount of time needed to charge the battery during an active charging session of the battery and send at least one signal to the display indicative of the amount of time needed to charge the battery [col. 7 lines 15-30]. Hobbs fails to explicitly disclose recalculating the amount of time needed to charge the battery based on the charge of the battery and the display being before a charging according to at least one condition. 
Hobbs does disclose charging information being taken in real time (i.e. continuous updates) [col. 22 lines 44-60]. Muramatsu teaches a controller repeatedly updates the time upon a display during the course of a charging session based at least in part upon a change in an amount of charge of the battery  Fig. 10; s127-s129-s133 loop recalculates charging time and sends updated estimated time as the level of charge of the battery increases] and a time being before starting of charging of the battery according to at least on condition [looking at figures 9-10, shows there is a time displayed at s115 which is before a starting of a charging mode of the battery according to another condition (that condition being the connection of an external power source) that takes place at s117-s127].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the real time information is used to repeatedly update the calculated amount of time for the benefit of enabling the user to see the latest/up-to-date/real time calculated time thereby allowing the user to have a more precise/accurate reading from the display and furthermore to display charging time before a charging mode for the benefit of allowing the user to see and ascertain how long the charging will take. 

Claims 4, 10, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Muramatsu [US 2008/0238355] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claims 4, 10, and 30, Hobbs does not explicitly disclose the display/controller showing an output of a level of charge of the battery. However, Vasant teaches wherein a controller is adapted to display a level of charge of the battery [Fig. 11].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that a level of charge of the battery is additionally and/or simultaneously displayed for the benefit of enabling the user to see the latest/up-to-date/real time level of the battery SOC thereby allowing the user to quickly visually see the level of charge of the battery.   

Claims 5, 6, 11, 12, 31, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Muramatsu [US 2008/0238355] as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claims 5, 6, 11, 12, 31 and 32, Hobbs fails to disclose a user interface for inputting a time of day. However, Pryor teaches a user interface [120] by which a user enters a time of day, wherein the controller is adapted to supply power to the battery of the vehicle based at least in part upon the time of day entered by the user, wherein the user interface is defined at least in part by the display [par. 0018-0023].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that a user interface for input of a time of day is incorporated for the benefit of enabling the user set charging operations of the vehicle according to the preferences and constraints of the user.   

Claims 7, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Muramatsu [US 2008/0238355] as applied above, and further in view of Hafner et al. [US 2009/0313174].
With respect to claims 7 and 13, Hobbs discloses receiving wireless information as detailed above but fails to disclose wherein the controller is adapted to supply power to the battery of the vehicle based at least in part upon cost of power information received by the vehicle charger from the second controller via the group consisting of the transmitter and the receiver.
Hafner teaches a controller is adapted to supply power to the battery of the vehicle based at least in part upon cost of power information received by the vehicle charger from a second controller via the group consisting of the transmitter and the receiver [abstract, fig. 5, par. 0056].


With respect to claim 14, Hobbs further discloses displaying the cost of power on the display [col. 23 lines 1-30; amount and price charged is displayed on 107].

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
On page 2 Applicant argues that Muramatsu does not teach the newly amended portion. However, in view of the 112 rejection above and in view of the interpretation of the claim language as detailed above in view of the 112 rejection, it is the Examiner’s position that Muramatsu does indeed further disclose a display of charging time before the starting of another charging of the battery that is performed according to at least one condition as the rejection above details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859